DETAILED ACTION
	The following action is in response to the election filed for application 17/227,620 on January 6, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Since claim 1 is in condition for allowance, the previous election/restriction has been withdrawn and all of the claims have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the axle assembly as claimed, and particularly including a rotor bearing assembly that rotatably supports the rotor on the drive pinion, wherein the rotor bearing assembly extends from the drive pinion to the rotor; and a first drive pinion bearing and a second drive pinion bearing that rotatably support the drive pinion, wherein the rotor and the set of drive pinion gears are axially positioned between the first drive pinion bearing and the second drive pinion bearing, and including the remaining structure of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Langenberg ‘666 has been cited to show a rotor 16, a counter shaft 46, a first and second gear 39/55 and a first and second countershaft gear 49/47, and first, second and third bearings 35/20/19.
Ghatti ‘478 has been cited to show a rotor 54, drive pinion 70, a counter shaft and first and second meshing gearsets  (Fig. 2).  
Cradit ‘176 has been cited to show a rotor 106, drive pinion 84, a countershaft and first and second meshing gearsets (Fig. 2).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



January 20, 2022